Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 1 of 10 PageID #: 33697



                          UNITED STATES DISTRICT COURT
                          FOR EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


      TINNUS ENTERPRISES, LLC, et al.

            Plaintiffs,

                    v.                         Case No. 6:16-cv-00033-RWS-JDL
                                               (Lead Case)
      TELEBRANDS CORP. and BULBHEAD.COM,
      LLC,

            Defendants.


      TINNUS ENTERPRISES, LLC, et al.

            Plaintiffs,
                                              Case No. 6:16-cv-00034-RWS-JDL
                    v.                        (Consolidated with Lead Case)

      WALMART STORES, INC., et al.

            Defendants.




      REPLY IN SUPPORT OF DEFENDANTS’ MOTION FOR LEAVE (DKT. 659) TO
      FILE A SUPPLEMENTAL MOTION FOR JUDGMENT AS A MATTER OF LAW,
       OR IN THE ALTERNATIVE, A NEW TRIAL AND TO SUPPLEMENT THEIR
      OPPOSITION TO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES (DKT. 590)
       AND OPPOSITION TO PLAINTIFFS’ MOTION FOR ENHANCED DAMAGES
                                 (DKT. 589)
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 2 of 10 PageID #: 33698



                                                  TABLE OF CONTENTS

                                                                                                                               Page

     I.        INTRODUCTION ..................................................................................................... 1

     II.       THE COURT SHOULD GRANT LEAVE TO FILE ............................................... 2

               A.         Plaintiffs Did Not Comply With Their Discovery Obligations. .................. 2

               B.         There Is No Delay ........................................................................................ 4

               C.         Defendants Have Met the Standard for JMOL and a New Trial.................. 5

     III.      CONCLUSION.......................................................................................................... 5




     10593504.3 06                                                 -i-
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 3 of 10 PageID #: 33699



                                                  TABLE OF AUTHORITIES

                                                                                                                                Page(s)

     Cases

     Altana Pharma. AG v. Teva Pharmaceuticals USA, Inc.,
         No. 04-2355 (JLL), 2013 WL 12158110 (D.N.J. Feb. 11, 2013) .......................................5

     Edgar v. Finley,
        312 F.2d 533 (8th Cir. 1963) ..............................................................................................4

     Fertik v. Stevenson,
        311 F.R.D. 25 (D. Mass. 2015)...........................................................................................2

     Krock v. Electric Motor & Repair Co.,
        339 F.2d 73 (1st Cir. 1964) .................................................................................................4

     Olivarez v. GEO Group, Inc.,
        844 F.3d 200 (5th Cir. 2016) ..............................................................................................2

     Rules

     Fed. R. Civ. P. 26 ..........................................................................................................1, 2, 3, 4




                                                                     - ii -
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 4 of 10 PageID #: 33700



       I.   INTRODUCTION

            This motion presents the important issue of whether the Court should grant Defendants

     leave to file a supplemental motion in support of Defendants’ request for JMOL and new trial

     based on critical withheld evidence. Although Plaintiffs’ first argument in their opposition is

     on the merits (telegraphing the significance of the issues and the need for full consideration),

     the question currently before the Court is the request for leave. There should be no debate that

     leave is necessary. Plaintiffs concede they did not produce the new documents in question—

     corporate minutes, resolutions, and correspondence with auditors in which Plaintiffs squarely

     admit that the claimed sales “                                              .” Dkt. 660 at Ex. A.

            To avoid the Court having an accurate record in deciding whether Defendants are

     entitled to JMOL or a new trial, Plaintiffs blame Defendants for their own obfuscation in

     discovery. Plaintiffs do not deny that they never produced the corporate minutes and never

     disclosed Mr. Pellone on any Rule 26 disclosures. Plaintiffs knew about Mr. Pellone’s role as

                        of the Zuru Plaintiffs, and that Mr. Pellone was working on issues that bear

     directly on LTD’s claim for lost profits in court. Defendants did not have this information.

     Mr. Pellone had just joined the Zuru Plaintiffs in January 2017, a few weeks before the parties

     identified ESI custodians (and well after the issue was addressed in Tinnus I). Plaintiffs also

     cite the “Addendum” that Mr. Pellone signed, but that did not even exist until July 31, 2017,

     after discovery had closed and after Defendants moved for summary judgment. When the

     question of whether LTD lost profits came into sharper focus after summary judgment,

     Defendants specifically asked for corporate documents and auditor correspondence, yet

     Plaintiffs still failed to turn over materials that directly undermine their claims.

            Plaintiffs have no excuse for failing to produce the documents attached to Defendants’

     supplemental post-trial motion. Plaintiffs should not be permitted to justify the verdict based


                                                    -1-
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 5 of 10 PageID #: 33701



     on half-truths. The Court should grant leave so that in deciding JMOL and new trial, the Court

     (or a new jury) may render an informed decision that takes into account the withheld evidence.

      II.   THE COURT SHOULD GRANT LEAVE TO FILE

                A. Plaintiffs Did Not Comply With Their Discovery Obligations.

            Plaintiffs make several incorrect arguments to disclaim responsibility for failing to

     produce the evidence at issue. First, Plaintiffs focus on email discovery but fail to address that

     several key withheld documents are corporate documents

                                                                                   . These include the

     corporate resolution passed by LTD’s Board of Directors and minutes from the Board of

     Directors of INC explaining how

                                                                . Dkt. 660 at Exs. E, F. Regardless of

     any issue of email custodians, these documents should have been produced

            Plaintiffs also cannot bury critical admissions from Mr. Pellone by arguing Plaintiffs

     did not have to produce them. Plaintiffs never address the fact that they failed to include Mr.

     Pellone on their Rule 26(a) disclosures. “Fed. R. Civ. P. 26(a) is an automatic disclosure

     provision and obligates the parties to disclose all information relevant to its claims or defenses,

     and 26(e) imposes an obligation to supplement or correct disclosures to reflect accurate

     information.” Fertik v. Stevenson, 311 F.R.D. 25, 28 (D. Mass. 2015); see also Olivarez v.

     GEO Group, Inc., 844 F.3d 200, 206 (5th Cir. 2016) (Fifth Circuit law requires the disclosure

     of any information that “tends to establish the truth of key issues to be determined by the

     jury”). Plaintiffs did not comply with this disclosure requirement.

            Plaintiffs may not disclaim responsibility for their conduct on the grounds that

     Defendants did not identify Mr. Pellone as an email custodian. Mr. Pellone became the

                        for the Zuru Plaintiffs in January 2017, just a few weeks before Defendants


                                                    -2-
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 6 of 10 PageID #: 33702



     selected ESI custodians on February 16, 2017 (and four months after ESI custodians were

     selected in Tinnus I on August 29, 2016). Plaintiffs did not update their initial disclosures at

     that time—or any time—to include Mr. Pellone. After the Court’s September 2017 summary

     judgment ruling on lost profits made clear that LTD’s financial affairs were front and center,

     Plaintiffs still did not update their disclosures to include the individual who oversees these

     matters.1 Plaintiffs’ suggestion that Defendants should have speculated about Mr. Pellone’s

     identity and work (when Plaintiffs shielded him from disclosure) turns the discovery process

     on its head.

            Plaintiffs also set up a straw man in arguing that Defendants should have identified

     Mr. Pellone in ESI (in the weeks after he, unknown to Defendants, just joined the Zuru parties)

     because he appeared on certain documents. Plaintiffs point to the “Addendum” that Mr.

     Pellone signed, but that is dated July 31, 2017, after the fact discovery period had ended. Dkt.

     364 at Ex. E. Plaintiffs also cite emails mentioning Mr. Pellone (Dkt. 666 at Exs. 3-10), but

     those are all dated February 21, 2017 or later, after the selection of ESI custodians. And none

     of them begin to scratch the surface of Mr. Pellone’s responsibilities or his admissions

     regarding LTD’s lack of sales or profits. Plaintiffs cannot claim that these eight emails put

     Defendants on notice of the scope of Mr. Pellone’s relevant knowledge when they failed at

     every juncture to include him in their Rule 26 disclosures.

            Plaintiffs also make the unfounded argument that the documents were not requested

     in supplemental post-summary judgment discovery. Dkt. 666 at 14. On September 11, 2017,

     the court issued an R&R on Defendants’ summary judgment motion and ordered “additional

     fact discovery related to lost profits.” Dkt. 405 at pp. 4, 5. The same day, Defendants served


            1
              Plaintiffs did not update disclosures in Tinnus I (6:15-cv-00551) to mention Mr.
     Pellone and excluded him from disclosures in Tinnus IV (6:17-cv-00170).

                                                  -3-
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 7 of 10 PageID #: 33703



     supplemental requests specifically for documents related to LTD’s alleged lost profits. Dkt.

     660 at Ex. I. Defendants also requested “all accounting documents” and numerous corporate

     documents. Id. Plaintiffs did not produce the documents in question, but Defendants could not

     possibly have known what Plaintiffs did not produce. Plaintiffs’ suggestion that they should

     not have had to “search every email from every ZURU employee” rings hollow. The Pellone

     emails and corporate minutes and resolutions are not obscure, but exactly the documents that

     Defendants requested. Plaintiffs simply kept the facts to themselves.

            Even if the Court were to find that Plaintiffs fully complied with their discovery

     obligations (which they did not), that would not even remotely dispose of the need to grant a

     new trial based on newly discovered evidence. Courts have recognized that even “neglect”

     during the discovery process by the party seeking a new trial based on newly discovered

     evidence is not grounds to deny the motion. Krock v. Electric Motor & Repair Co., 339 F.2d

     73, 74 (1st Cir. 1964) (“To determine . . . that neglect gives the other party carte blanche to

     introduce testimony that is mistaken or worse, insulated from any further proceedings, would

     be to accept an evil far graver than waste of the court’s or litigant’s time.”); see also Edgar v.

     Finley, 312 F.2d 533, 538 (8th Cir. 1963) (finding that, while the party moving for new trial

     could have been more diligent in conducting discovery, “[s]ince the newly discovered

     evidence in this case is highly relevant to the central issue and is of such a nature that added

     to the evidence previously submitted to the jury, . . . we cannot allow the judgment to stand.”).

                B. There Is No Delay

            Plaintiffs incorrectly argue there is a “lengthy delay” in bringing this motion. There is

     no delay at all. The time from the verdict or the filing of this case are of no moment. Plaintiffs

     nowhere acknowledge that they did not produce the withheld documents until just recently in

     July and August 2018. Dkt. 660-1 at ¶¶ 2-8. After Defendants obtained these documents and


                                                   -4-
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 8 of 10 PageID #: 33704



     deposed Mr. Pellone in Tinnus IV on August 28, 2018 in Hong Kong, Defendants promptly

     brought this motion. The only delay is Plaintiffs’ failure to produce the key documents.

                C. Defendants Have Met the Standard for JMOL and a New Trial.

            The extent to which Plaintiffs’ argue the merits, as their first argument, confirms the

     importance of the new evidence and the impact that it would have had on the Court in deciding

     LTD’s claim for lost profits. The evidence is in no way “cumulative.” The Court and the jury

     never got to see the statements of Mr. Pellone and LTD’s and INC’s Board of Directors that

     confirm the correctness of Defendants’ argument that LTD made no sales and lost no profits.

     These new documents are essentially the only contemporaneous, documentary evidence of

     how LTD and INC themselves characterized LTD’s activity, and neither the jury nor the Court

     could compare that evidence with the self-serving testimony Plaintiffs offered at trial.

     Plaintiffs also overstate the holding of Altana Pharma. AG v. Teva Pharmaceuticals USA,

     Inc., No. 04-2355 (JLL), 2013 WL 12158110 (D.N.J. Feb. 11, 2013). The court in Altana

     addressed whether the defendant was required to use the patentee’s former method of booking

     profits when calculating lost profits, and denied summary judgment on the unique facts of that

     case. Id. at *4. Altana does not stand for the proposition that the method by which a party

     books profits is, as a matter of law, irrelevant to the lost profits inquiry. It certainly does not

     hold that a party such as LTD may recover lost profits, when LTD’s key financial officer

     stated that it made no sales and its financial documents show that it lost no profits.

     III.   CONCLUSION

            Defendants respectfully request that the Court grant Defendants leave to file the

     Supplemental Motion for Judgment as a Matter of Law or, in the Alternative, a New Trial

     that was previously filed as Dkt. 660.




                                                    -5-
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 9 of 10 PageID #: 33705



                                                 Respectfully submitted,

      Dated: October 15, 2018                    By:   /s/ Lance Lee
                                                       Lance Lee
                                                       Texas Bar No. 24004762
                                                       wlancelee@gmail.com
                                                       5511 Plaza Drive
                                                       Texarkana, TX 75503
                                                       Tel: (903) 223-0276

                                                       Gregory Love
                                                       Texas Bar No. 24013060
                                                       greg@lovetrialfirm.com
                                                       107 E. Main Street
                                                       Henderson, TX 75652
                                                       Tel: (903) 212-4444

      Morgan Chu                                       Robert T. Maldonado
      mchu@irell.com                                   Rmaldonado@cooperdunham.com
      Richard Birnholz                                 Laura A. Alos
      rbirnholz@irell.com                              lalos@cooperdunham.com
      Grace Chuchla                                    COOPER & DUNHAM LLP
      gchuchla@irell.com                               30 Rockefeller Plaza
      Molly Russell                                    New York, New York 10112
      mrussell@irell.com                               Tel: 212-278-0400
      IRELL & MANELLA LLP
      1800 Avenue of the Stars, Suite 900              Attorneys for all Defendants
      Los Angeles, California 90067-4276
      Tel: 310-203-7000


      Attorneys for Defendant Telebrands Corp.




                                                 -6-
Case 6:16-cv-00033-RWS Document 669 Filed 10/18/18 Page 10 of 10 PageID #: 33706



                                   CERTIFICATE OF SERVICE

            The undersigned hereby certifies that all counsel of record who are deemed to have

     consented to electronic service are being served with notice of the filing of this document via

     the Court’s CM/ECF system pursuant to Local Rule CV-5(a) on October 15, 2018.

                                                  /s/ ___Lance Lee____
                                                  Lance Lee




                                                  -7-
